Citation Nr: 1749434	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  10-34 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left knee arthritis, to include as secondary to the service-connected low back disability, left lower extremity radiculopathy/sciatica, and left foot drop.

2.  Entitlement to service connection for left hip arthritis, to include as secondary to the service-connected low back disability, left lower extremity radiculopathy/sciatica, and left foot drop.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied, in pertinent part, the Veteran's claims of service connection for a left leg condition (also claimed as left hip pain) and service connection for a left knee disability. 

The Veteran and his wife provided testimony via live videoconference before the undersigned Acting Veterans Law Judge in December 2012.  A copy of the hearing transcript has been added to the record. 

In April 2013, December 2015, and January 2107 the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets additional delay, a remand is necessary to afford the Veteran due process of law and to ensure that there is a complete record upon which to decide the Veteran's appeal, so as that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  Specifically, certain development requested in the Board's most recent remand has not been sufficiently accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance).

As noted in the prior remand, the Veteran is diagnosed with left knee and left hip arthritis and he claims service connection is warranted for both, including as secondary to the already service-connected low back disability, left lower extremity radiculopathy/sciatica, and left foot drop.  In January 2017, the Board remanded the matters on appeal for an opinion as to causation, to include an opinion as to whether the claimed disabilities were aggravated (i.e. permanently worsened beyond normal progression) by the service-connected disabilities.  In May 2017, a VA nurse practitioner provided the following opinion regarding aggravation: 

After review of the records, there is no medical evidence of an illness, event or injury that indicates that veteran's left knee/hip condition was permanently aggravated or worsened beyond the normal progression by his lower back, left lower extremity sciatic nerve condition, or his left foot drop.  Therefore, it is less likely as not that veteran's left knee/hip condition was aggravated by his s/c disabilities to include low [back] disorder, left lower extremity radiculopathy and left foot drop.

This opinion lacks a well-reasoned rationale and is merely conclusory.  For these reasons, the Board finds the May 2017 opinion inadequate as to the question of aggravation.  Due to this inadequacy, the Board must remand these issues again in order to obtain an adequate medical opinion.  Stegall, 11 Vet. App. 268.

On remand, the AOJ should associate with the claims file any ongoing, non-duplicative treatment records related to the Veteran's left knee and left hip arthritis.  38 C.F.R. § 3.159(c) (2016).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization, to obtain any additional evidence from all VA and non-VA health care providers who have treated him for the claimed disabilities.  

2.  Obtain an addendum opinion regarding the nature and etiology of the Veteran's claimed left knee and left hip disorders.  The contents of the electronic claim files (in VBMS and Virtual VA), to include a copy of this Remand, are to be made available for review.  If the medical professional determines that an in-person examination of the Veteran is necessary, schedule the Veteran for a VA examination as to the cause of the left hip and left knee arthritis.

Based on a review of the evidence of record and consideration of the Veteran's statements, the physician must state whether the Veteran's left hip arthritis and/or his left knee arthritis has been aggravated (permanently worsened) by his service-connected low back disability, left lower extremity radiculopathy/sciatica, and/or left foot drop at any time during the pendency of this claim.  Please consider and address the impact, if any, of his service-connected disabilities on ambulation/movement of the left knee or hip.

A complete rationale for all opinions must be provided, which should include consideration and discussion of the symptoms of the service-connected disabilities being discussed.  

3.  When the development requested has been completed, the case should be readjudicated by the AOJ.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. GIELOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




